MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Dec 17 2020, 9:12 am
court except for the purpose of establishing                                         CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ray L. Szarmach                                         Curtis T. Hill, Jr.
Merrillville, Indiana                                   Attorney General of Indiana
                                                        George P. Sherman
                                                        Supervising Deputy
                                                        Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Demetrius A. Wilson, Jr.,                               December 17, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-8
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Diane Ross
Appellee-Plaintiff,                                     Boswell, Judge
                                                        Trial Court Cause No.
                                                        45G03-1604-F1-1



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020           Page 1 of 16
                               Case Summary and Issues
[1]   Following a jury trial, Demetrius Wilson was found guilty of child molesting, a

      Level 1 felony; incest, a Level 4 felony; and child molesting, a Level 4 felony.

      The trial court subsequently vacated the judgments for incest and the Level 4

      felony child molesting and sentenced Wilson to thirty-five years in the Indiana

      Department of Correction for Level 1 felony child molesting. Wilson now

      appeals, raising multiple issues which we restate as: (1) whether Wilson’s Fifth

      Amendment right against compulsory self-incrimination was violated; (2)

      whether there was sufficient evidence to sustain Wilson’s conviction for child

      molesting; and (3) whether the trial court’s conduct deprived Wilson of a fair

      trial. We conclude that Wilson’s Fifth Amendment right against self-

      incrimination was not violated, that there was sufficient evidence to sustain

      Wilson’s child molesting conviction, and that the trial court’s conduct did not

      constitute fundamental error. Accordingly, we affirm.



                            Facts and Procedural History
[2]   J.W., born in 2009, is the daughter of Wilson and J.T. On March 4, 2016, J.W.

      spent the night at the home of Wilson’s grandmother. The following day

      Wilson took J.W. to the home of one of his friends. After leaving the friend’s

      home, Wilson drove J.W. down “a aisle” between houses where they stopped.

      Jury Trial Transcript, Volume 4 at 76. J.W. had been in the back seat but was

      told by Wilson to get into the front. Wilson then took J.W.’s pants off. J.W.

      testified that Wilson touched her bottom and “private area” with his “bone”

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 2 of 16
      and put his “bone” inside of her.1 Id. at 77, 80. Wilson and J.W. then returned

      to Wilson’s grandmother’s home.


[3]   Later that day Wilson drove J.W. to J.T.’s home. Once J.W. had been dropped

      off she told J.T. what had occurred. J.T. called 911 and transported J.W. to

      Methodist Southlake Hospital where a sexual assault exam was performed by

      Claudine Ruzga. Ruzga did not notice any trauma to J.W.’s genitals when

      conducting the exam but testified that it was common to not find trauma unless

      there was “full penetration.” Tr., Vol. 3 at 112-13. However, she did find a

      foreign hair on J.W.’s external labia that was “small, black, curly, [and]

      coarse[.]” Id. at 111.


[4]   During the investigation, Detective Tamara Hall of the Gary Police

      Department spoke to Wilson over the phone on March 18, 2016 and he told her

      that he could meet with her on March 21. Wilson did not appear on March 21

      but told Detective Hall that he had missed a flight from Colorado. Wilson told

      Detective Hall that he would be back in Indiana on March 25 and would speak

      to her then. Again, Wilson did not appear to meet Detective Hall. Wilson

      claimed that he did not have money to travel back and forth between Colorado

      and Indiana and would only appear if Detective Hall sent him money. As a

      result, Detective Hall and Wilson never met.




      1
        J.W. testified that Wilson’s “bone” was what he uses for “the restroom[,]” Tr., Vol. 4 at 77-78, and stated
      that it looked like “a stick[,]” id. at 80.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020                     Page 3 of 16
[5]   On April 5, 2016, the State charged Wilson with child molesting, a Level 1

      felony; incest, a Level 4 felony; and child molesting, a Level 4 felony. Wilson’s

      trial began October 7, 2019 and lasted four days. J.W. was called to testify and

      at the beginning of her testimony she began to cry. The State attempted to

      console and encourage her, stating, “You can do this, ‘J,’ just like we

      practiced.” Tr., Vol. 4 at 66. The trial court then had one of the prosecutors

      bring J.W. around to the back of the stand where the trial court gave J.W. a hug

      and asked, “[C]an you try? Okay. It’s important, okay?” and said, “Try your

      best, and if you have to cry, you can cry. Okay. All right. We love you, babe.”
Id. at 67. All of this occurred in front of the jury. The trial court then allowed

      J.W. to hold a stuffed animal and she proceeded to testify.


[6]   Detective Hall testified regarding Wilson’s failure to meet with her. Wilson did

      not object to this testimony. At the conclusion of the State’s case in chief,

      Wilson was given the opportunity to present his case in chief but decided to

      rest. The trial court and Wilson had a brief conversation in the presence of the

      jury regarding whether Wilson would testify. The conversation went as follows:


              [Wilson’s Counsel]: Your Honor, based on the testimony and the
              evidence presented, the defense rests.


              THE COURT: Alright. Alright. So your client is not testifying.
              Mr. Wilson, you have been advised of your right to testify in this
              matter, and you understand?


              [Wilson]: Yes.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 4 of 16
              THE COURT: And you've consulted with your attorney about
              whether or not you want to testify?


              [Wilson]: Yes.


              THE COURT: And it is your decision today that you will not
              testify.


              [Wilson]: Yes.
Id. at 122.


[7]   During the State’s closing argument, the prosecutor referenced Wilson’s failure

      to meet with Detective Hall, stating:


              [Wilson] sets up a meeting with the detective, doesn’t tell her he’s
              in Colorado, doesn’t have any plans to go to Colorado, but boy,
              when that meeting rolls around, he sure isn’t in Indiana
              anymore, is he? But maybe he’ll come back if you send him 400
              bucks. That’s outrageous.
Id. at 154.


[8]   The jury found Wilson guilty as charged. On December 3, 2019, Wilson’s

      sentencing hearing was held, and his incest and Level 4 felony child molesting

      charges were vacated by the trial court. Wilson was then sentenced to thirty-five

      years in prison for the remaining child molesting conviction. Wilson now

      appeals.



                                Discussion and Decision
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 5 of 16
                                   I. Fifth Amendment Privilege
[9]    The Fifth Amendment to the United States Constitution provides that no

       person “shall be compelled in any criminal case to be a witness against

       himself.” This privilege extends to the States through the Fourteenth

       Amendment. Withrow v. Williams, 507 U.S. 680, 689 (1993). Wilson argues that

       his Fifth Amendment right against compulsory self-incrimination was violated:

       (A) when Detective Hall’s testimony that Wilson missed two meetings was

       introduced; and (B) when the State mentioned Wilson’s failure to meet with

       Detective Hall during his closing argument.2 We address each in turn.


                                           A. Admission of Evidence
[10]   Wilson argues that the trial court committed fundamental error by allowing

       Detective Hall to testify that Wilson missed two scheduled appointments with

       her.


[11]   The trial court has broad discretion in ruling on the admissibility of evidence.

       Small v. State, 632 N.E.2d 779, 782 (Ind. Ct. App. 1994), trans. denied. We will

       disturb its ruling only upon a showing of abuse of that discretion. Id. An abuse

       of discretion may occur if the trial court’s decision is clearly against the logic




       2
         Wilson briefly argues that the trial court erred by asking him if he would testify while in the presence of the
       jury. Wilson did not object to this questioning during trial and failed to argue fundamental error until his
       reply brief. See Appellant’s Reply Brief at 10 (“The Court . . . committed fundamental error in requiring
       [Wilson] to claim his Fifth Amendment privileges in front of the jury.”). But he may not raise fundamental
       error for the first time in his reply brief. Curtis v. State, 948 N.E.2d 1143, 1148 (Ind. 2011). Further, he fails to
       present a cogent argument supported by any case law. Ind. Appellate Rule 46(A)(8)(a). Thus, Wilson’s claim
       is waived.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020                          Page 6 of 16
       and effect of the facts and circumstances before the court, or if the court has

       misinterpreted the law. Baxter v. State, 734 N.E.2d 642, 645 (Ind. Ct. App.

       2000). However, a contemporaneous objection at the time the evidence is

       introduced at trial is required to preserve the issue for appeal. Brown v. State, 929
N.E.2d 204, 207 (Ind. 2010). Wilson concedes that he did not object to

       Detective Hall’s testimony but argues that its admission was fundamental error.


[12]   A claim that has been waived by a defendant’s failure to raise a

       contemporaneous objection can be reviewed on appeal if the reviewing court

       determines that a fundamental error occurred. Id. The error claimed must

       either “make[] a fair trial impossible” or constitute a “clearly blatant violation[]

       of basic and elementary principles of due process[.]” Clark v. State, 915 N.E.2d
126, 131 (Ind. 2009). This exception is available only in “egregious

       circumstances.” Brown v. State, 799 N.E.2d 1064, 1068 (Ind. 2003).


[13]   Wilson contends that the questioning of Detective Hall was deliberately used to

       draw attention to the fact that Wilson had something to hide. Wilson further

       states that “Indiana Courts have held that post arrest, pre-[M]iranda silence

       cannot be used in the State’s case in chief.” Appellant’s Brief at 14. However,

       Wilson was not under arrest during the events about which Detective Hall

       testified. Thus, any silence of Wilson’s would be pre-arrest and pre-Miranda.


[14]   This court has held that testimony regarding a defendant’s failure to contact a

       detective could be used in the State’s case-in-chief. See Owens v. State, 937




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 7 of 16
N.E.2d 880, 886 (Ind. Ct. App. 2010), trans. denied.3 In Owens, a detective

       testified that he tried to call the defendant multiple times but failed to reach

       him. The detective further testified that he went to the defendant’s house and

       left his card with the message “Please call me” on the back but never heard

       from the defendant. Id. at 885. We determined that even following federal case

       law where pre-arrest, pre-Miranda silence was protected by the Fifth

       Amendment, the defendant’s lack of response to the detective was outside the

       ambit of the Fifth Amendment. Because the defendant’s “mere lack of response

       [did] not support a finding that he invoked the right to remain silent[,]” we held

       that the Fifth Amendment did not prohibit the prosecution from using as

       substantive evidence in its case in chief the defendant’s silence in response to

       police efforts to contact him. Id. at 891.


[15]   Here, Detective Hall spoke to Wilson over the phone on March 18, 2016, and

       Wilson told her that he could meet with her on March 21. Wilson did not

       appear on March 21 because, as he told Detective Hall, he had missed a flight

       from Colorado. Wilson told Detective Hall that he would be back in Indiana on

       March 25 and would speak to her then. But again, Wilson did not appear to

       meet Detective Hall. Wilson claimed that he did not have money to travel back




       3
         The federal circuit courts are split as to whether the Constitution permits the prosecution to use a
       defendant’s pre-arrest, pre-Miranda silence as substantive evidence in its case-in-chief. We did not make a
       determination in Owens about which side of the federal circuit split this Court had decided to follow.
       Although we concluded that the defendant in Owens had not invoked the right to remain silent and therefore
       the Fifth Amendment was not implicated, we stated, “We emphasize that we do not today determine that
       all pre-arrest, pre-Miranda silences are unprotected by the Fifth Amendment and that our holding is strictly
       limited to the particular facts currently before us.” Owens, 937 N.E.2d at 892.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020                   Page 8 of 16
       and forth between Colorado and Indiana and would only appear if Detective

       Hall sent him money.


[16]   The facts of this case are analogous to Owens. In both cases, the defendant failed

       to cooperate with law enforcement during the investigation of a crime. Wilson’s

       failure to meet with Detective Hall is not an invocation of his right to remain

       silent. See Kubsch v. State, 784 N.E.2d 905, 914 (Ind. 2003) (stating “‘[s]ilence’

       does not mean only muteness; it includes the statement of a desire to remain

       silent”) (quotation omitted). We therefore find, like we did in Owens, that

       Wilson’s Fifth Amendment right to silence was not implicated by this

       testimony, and the trial court did not commit fundamental error in admitting

       evidence of Wilson’s failure to cooperate with Detective Hall.


                                    B. Prosecutorial Misconduct
[17]   Wilson also argues that his conviction must be reversed because a statement in

       the prosecutor’s closing argument violated his Fifth Amendment right against

       self-incrimination. The Fifth Amendment privilege against compulsory self-

       incrimination is violated when a prosecutor makes a statement that is subject to

       reasonable interpretation by a jury as an invitation to draw an adverse inference

       from a defendant’s silence. Boatright v. State, 759 N.E.2d 1038, 1043 (Ind.

       2001) (citation omitted).


[18]   However, in order to preserve a claim of prosecutorial misconduct for appeal, a

       defendant must raise a contemporaneous objection and request an

       admonishment; if the admonishment is not given or is insufficient to cure the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 9 of 16
       error, then he must request a mistrial. Nichols v. State, 974 N.E.2d 531, 534 (Ind.

       Ct. App. 2012). Wilson concedes that he did not object during the State’s

       closing argument. Thus, in order to succeed, Wilson must show the grounds for

       prosecutorial misconduct and the additional grounds for fundamental error.

       Booher v. State, 773 N.E.2d 814, 818 (Ind. 2002).


[19]   In reviewing a claim of prosecutorial misconduct we “determine (1) whether

       the prosecutor engaged in misconduct, and if so, (2) whether the misconduct,

       under all of the circumstances, placed the defendant in a position of grave peril

       to which he or she [sh]ould not have been subjected.” Id. at 817 (quotation

       omitted). For a claim of prosecutorial misconduct to rise to the level of

       fundamental error, it must “make a fair trial impossible or constitute clearly

       blatant violations of basic and elementary principles of due process and present

       an undeniable and substantial potential for harm.” Id. “The mere fact that an

       alleged error implicates constitutional issues does not establish that

       fundamental error has occurred.” Schmidt v. State, 816 N.E.2d 925, 945 (Ind. Ct.

       App. 2004) (citing Wilson v. State, 514 N.E.2d 282, 284 (Ind. 1987)), trans.

       denied. The defendant bears the burden of showing that a comment improperly

       penalized the exercise of the right to remain silent. Moore v. State, 669 N.E.2d
733, 736 (Ind. 1996).


[20]   Wilson argues that the statement made by the prosecutor in his closing

       argument was fundamental error because it was an invitation to the jury to

       draw an adverse inference from Wilson’s silence. We disagree.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 10 of 16
[21]   The Fifth Amendment prohibits the prosecutor from commenting at trial on the

       defendant’s decision not to testify. Owens, 937 N.E.2d at 893. However, our

       supreme court has explained that if the prosecutor’s comment in its totality is

       addressed to other evidence rather than the defendant’s failure to testify, it is

       not grounds for reversal. Boatright, 759 N.E.2d at 1043; see also Hopkins v. State,

       582 N.E.2d 345, 348 (Ind. 1991) (“Arguments which focus on the

       uncontradicted nature of the State’s case do not violate the defendant’s right not

       to testify.”).


[22]   Here, the prosecutor’s comment did not focus on, or even mention, Wilson’s

       decision not to testify. The prosecutor stated:


               [Wilson] sets up a meeting with the detective, doesn’t tell her he’s
               in Colorado, doesn’t have any plans to go to Colorado, but boy,
               when that meeting rolls around, he sure isn’t in Indiana
               anymore, is he? But maybe he’ll come back if you send him 400
               bucks. That’s outrageous.


       Tr., Vol. 4 at 154.


[23]   The prosecutor’s comment addresses Wilson’s failure to meet with Detective

       Hall which as stated above was not an exercise of the right to remain silent. The

       prosecutor’s statement does not focus on Wilson’s failure to testify and thus was

       not improper.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 11 of 16
                              II. Sufficiency of the Evidence
[24]   Wilson argues that the evidence was insufficient to sustain his child molesting

       conviction. When reviewing the sufficiency of the evidence needed to support a

       criminal conviction, we neither reweigh evidence nor judge witness

       credibility. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider

       only the evidence supporting the judgment and any reasonable inferences that

       can be drawn from such evidence.” Id. (quotation omitted). We will affirm if

       there is substantial evidence of probative value such that a reasonable trier of

       fact could have concluded the defendant was guilty beyond a reasonable

       doubt. Id. The uncorroborated testimony of a child victim is sufficient to

       support a conviction of child molesting. Downey v. State, 726 N.E.2d 794, 796

       (Ind. Ct. App. 2000), trans. denied.


[25]   To convict Wilson of child molesting as a Level 1 felony, the State was required

       to prove beyond a reasonable doubt that Wilson, being at least twenty-one years

       old, knowingly or intentionally performed or submitted to sexual intercourse or

       other sexual conduct with a child under fourteen years of age. Ind. Code § 35-

       42-4-3(a)(1). “Sexual intercourse” means an act that includes “any penetration

       of the female sex organ by the male sex organ.” Ind. Code § 35-31.5-2-302

       (emphasis added).


[26]   Wilson argues that there was no evidence that he penetrated J.W. and therefore

       no evidence that he performed sexual intercourse. Wilson relies on the

       testimony of Claudine Ruzga, a physician’s assistant, who examined J.W. the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 12 of 16
       morning of March 6, 2016. Ruzga testified that when she conducted the

       external genital exam on J.W. she found a small, black, curly course hair but

       did not find any genital trauma. Ruzga further testified that if there was

       penetration past the hymen, she would expect to see genital trauma. Wilson

       contends that because of the lack of genital trauma there “was no evidence that

       [he] entered or penetrated the female sex organ as required by Indiana Law.”

       Appellant’s Br. at 18. We disagree.


[27]   We have held that the slightest penetration of the female sex organ, including

       external genitalia, constitutes child molesting. Seal v. State, 105 N.E.3d 201, 211

       (Ind. Ct. App. 2018), trans. denied; see also Smith v. State, 779 N.E.2d 111, 115

       (Ind. Ct. App. 2002) (stating that “our statute defining sexual intercourse does

       not require that the vagina be penetrated”), trans. denied. Thus, full penetration

       resulting in genital trauma is not required to prove child molesting.


[28]   We need not rely solely on J.W.’s medical examination to determine whether

       there was evidence of penetration. Testimony from the victim alone is sufficient

       to sustain a conviction. See Warren v. State, 701 N.E.2d 902, 906 (Ind. Ct. App.

       1998) (“[A] conviction may stand on the uncorroborated evidence of a minor

       witness.”), trans. denied.


[29]   Here. J.W. testified that Wilson put his “bone” inside of her. Tr., Vol 4 at 77.

       J.W. further testified that it went “in between” and that it hurt but she did not

       bleed. Id. at 81. And while unable to give a specific name, J.W. stated that

       Wilson’s “bone” was what he used it “[t]o go to the restroom,” id. at 78, and


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 13 of 16
       that it looked “[l]ike a stick,” id. at 80. We have held that “a conviction

       for child molesting will be sustained when it is apparent from the circumstances

       and the victim’s limited vocabulary that the victim described an act which

       involved penetration of the sex organ.” Smith, 779 N.E.2d at 115. The

       unfamiliarity with anatomical terms does not make a young victim incompetent

       to testify. Id. (noting facts can be “explained in simple or childlike language

       which the judge and jury can understand”).


[30]   We conclude that J.W.’s testimony described an act which involved the

       penetration of her sex organ. Thus, J.W.’s testimony alone is sufficient evidence

       from which the jury could conclude that Wilson was guilty of child molesting

       as a Level 1 felony.


                                    III. Judicial Misconduct
[31]   Wilson argues that the trial court demonstrated unfair bias and prejudice

       against Wilson by its conduct during J.W.’s testimony. The law presumes that a

       judge is unbiased and unprejudiced. In re Edwards, 694 N.E.2d 701, 711 (Ind.

       1998). To assess whether the judge has crossed the barrier into impartiality, we

       examine both the judge’s actions and demeanor. Dixon v. State, 154 Ind. App.
603, 621, 290 N.E.2d 731, 741 (1972). However, we must also remember that a

       trial judge must be given latitude to run the courtroom and maintain discipline

       and control of the trial. Id. at 620, 290 N.E.2d at 740.


[32]   Generally, a contemporaneous objection is required to preserve an issue for

       appeal. See Anderson v. State, 653 N.E.2d 1048, 1051 (Ind. Ct. App.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 14 of 16
       1995). Wilson failed to contemporaneously object to the trial court’s conduct

       and statements. An appellant who seeks to overcome waiver must

       demonstrate fundamental error, which is a blatant error that denies the

       defendant due process. Woods v. State, 98 N.E.3d 656, 664 (Ind. Ct. App. 2018),

       trans. denied. If a judge is biased, fundamental error exists because trial before

       an impartial judge is an essential element of due process. Id. However, Wilson

       also failed to assert that the trial court committed fundamental error; thus, his

       claim is waived.4


[33]   We do not believe that the trial court’s behavior was “so prejudicial to the

       defendant that he could not have had a fair trial.” Robinette v. State, 641 N.E.2d
1286, 1288 (Ind. Ct. App. 1994). Bias and prejudice violate a defendant’s due

       process right to a fair trial only where there is an undisputed claim or where the

       judge expressed an opinion of the controversy over which the judge was

       presiding. Everling v. State, 929 N.E.2d 1281, 1288 (Ind. 2010). Here, the trial

       court consoled J.W. in front of the jury but did not express an opinion

       regarding Wilson’s guilt or innocence. Thus, the conduct does not constitute

       fundamental error.


[34]   Nevertheless, we must address the trial court’s handling of the situation. Judges

       are required to “perform all duties of judicial office fairly and impartially.” Ind.




       4
        Wilson cites multiple Indiana Rules of Judicial Conduct; however, the Indiana Supreme Court has
       exclusive jurisdiction over alleged violations of the Code of Judicial Conduct. In Re Guardianship of
       Hickman, 805 N.E.2d 808, 814-15 (Ind. Ct. App. 2004), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020                  Page 15 of 16
       Judicial Conduct Rule 2.2. Judicial impartiality is an essential element of due

       process, and a judge who is unable to maintain the appearance of impartiality

       during an emotionally charged proceeding should recuse in favor of a more

       dispassionate magistrate. Once it became clear that J.W. was losing her

       composure, the trial court should have called a recess and allowed J.W. to be

       comforted and, if possible, regain her composure outside the presence of the

       jury. If J.W. had been unable to regain her composure, the trial court and the

       parties could have explored the possibility of having her testify via a “two-way

       closed circuit television arrangement” or by videotape pursuant to Indiana

       Code Section 35-37-4-8. The trial court’s sympathetic response to J.W.’s

       distress is understandable, but it should not have occurred in front of the trier of

       fact.



                                              Conclusion
[35]   Concluding that Wilson’s Fifth Amendment right against self-incrimination

       was not violated, that there was sufficient evidence to sustain Wilson’s child

       molesting conviction, and that the trial court’s conduct did not constitute

       fundamental error, we affirm.


[36]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-8 | December 17, 2020   Page 16 of 16